UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6480



CLEVELAND SANDERS,

                                            Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-03-1127-6-25AK)


Submitted:   July 15, 2004                  Decided:   July 21, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland Sanders, Appellant Pro Se. Susan Rawls Edwards, NEXSEN
PRUETT, Columbia, South Carolina; Roy F. Laney, RILEY, POPE &
LANEY, LLC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Cleveland Sanders appeals the district court’s order

accepting the recommendation of the magistrate judge to deny his

motion to remand his action back to state court.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See Sanders v. South Carolina

Dep’t of Corr., No. CA-03-1127-6-25AK (D.S.C. Feb. 12, 2004).   We

deny Sanders’s motion to consolidate, and we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -